Case 1:17-cv-22902-JLK Document 18-1 Entered on FLSD Docket 10/08/2018 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                CASE NO. 17-CV-22902-KING

   SARAH D’ANTONIO,

          Plaintiff,

   v.

   ROYAL CARIBBEAN CRUISES LTD.,

         Defendant.
   ___________________________________/

                        PLAINTIFF’S RESPONSE TO DEFENDANT’S
                       INITIAL INTERROGATORIES TO PLAINTIFF

          The Plaintiff, SARAH D’ANTONIO, by and through undersigned counsel and pursuant

   to the Federal Rules of Civil Procedure, hereby serves the attached response to Defendant,

   ROYAL CARIBBEAN CRUISES LTD.’S Initial Interrogatories, propounded on or about

   August 31, 2017.

                                                    Respectfully submitted,

                                                    LIPCON, MARGULIES,
                                                    ALSINA & WINKLEMAN, P.A.
                                                    Suite 1776, One Biscayne Tower
                                                    2 South Biscayne Boulevard
                                                    Miami, Florida 33131
                                                    Telephone: (305) 373-3016
                                                    Fax:    (305) 373-6204
                                                    Attorneys for Plaintiff

                                             By:    /s/Marc E. Weiner
                                                    MICHAEL A. WINKLEMAN
                                                    Fla. Bar. No.: 36719
                                                    mwinkleman@lipcon.com
                                                    MARC E. WEINER
                                                    Florida Bar No.: 91699
                                                    mweiner@lipcon.com
Case 1:17-cv-22902-JLK Document 18-1 Entered on FLSD Docket 10/08/2018 Page 2 of 14



                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on November 13, 2017, a true and correct copy of

   Plaintiff’s Answers to Defendant’s Initial Interrogatories was served on all counsel or parties

   listed in the service list below via electronic mail.

                                                              By: /s/ Marc E. Weiner
                                                                  MARC E. WEINER
                                                                  Florida Bar No.: 91699


                                            SERVICE LIST

                               D’Antonio v. Royal Caribbean Cruises Ltd.
                                     Case No. 17-cv-22902-King

   Michael A. Winkleman, Esq.                          Natasha K. Alcivar, Esq.
   mwinkleman@lipcon.com                               nalcivar@rccl.com
   Marc E. Weiner, Esq.                                ROYAL CARIBBEAN CRUISES LTD.
   mweiner@lipcon.com                                  1080 Caribbean Way
   LIPCON, MARGULIES,                                  Miami, Florida 33132
   ALSINA & WINKLEMAN, P.A.                            (305) 982-2046 Tel.
   One Biscayne Tower, Suite 1776                      (305) 539-4457 Alt. Tel.
   2 S. Biscayne Boulevard                             Fax (305) 539-6561
   Miami, Florida 33131                                Attorney for Defendant
   Telephone No.: (305) 373-3016
   Facsimile No.: (305) 373-6204
   Attorneys for Plaintiff




                                                   -2-
       L I P C O N ,    M A R G U L I E S ,     A L S I N A   &   W I N K L E M A N ,      P . A .
Case 1:17-cv-22902-JLK Document 18-1 Entered on FLSD Docket 10/08/2018 Page 3 of 14



                        PLAINTIFF’S RESPONSE TO DEFENDANT’S
                       INITIAL INTERROGATORIES TO PLAINTIFF

   Note: The following answers are qualified to the extent that they require facts,
         conclusions, and opinions that are not within the personal knowledge of the
         Plaintiff. To such extent, the plaintiff was assisted in the preparation of the
         following answers and interrogatories by undersigned counsel. The preceding
         and following information is provided without waiving attorney-client privilege
         or any attorney work product privilege. Moreover, the information contained
         herein is provided without waiving attorney-client privilege or work product
         privilege.

      1. What is the name, address, social security number, of the Plaintiff and the person
         answering these Interrogatories, and, if applicable, the person’s official position or
         relationship with the party to whom the Interrogatories are directed?

         ANSWER:        The Plaintiff, Sarah D’Antonio, has provided answers to these
                        interrogatories. The Plaintiff has answered these interrogatories
                        with the assistance of her counsel:

                        LIPCON, MARGULIES,
                        ALSINA & WINKLEMAN, P.A.
                        One Biscayne Tower, Suite 1776
                        2 South Biscayne Boulevard
                        Miami, Florida 33131

      2. List the names, business addresses, telephone numbers, dates of employment, and rates
         of pay regarding all employers, including self-employment, for whom you have worked
         in the past ten (10) years.

         ANSWER:        H. Drexel Dobson, MD
                        2191 9th Ave., N
                        St. Petersburg, FL 33709
                        2006-2010

                        Discovery and investigation are ongoing.

      3. List all former names and when you were known by those names. State all addresses
         where you have lived for the past 10 years, the dates you lived at each address, your
         Social Security number, your date of birth, your driver license number and, if you are
         or have ever been married, the name of your spouse or spouses, and the date of
         dissolution of each said marriage.

         ANSWER:        Sarah D’Antonio
                        5660 80th St. N
                        C-101
                        St. Petersburg, FL 33709

                                               -3-
      L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:17-cv-22902-JLK Document 18-1 Entered on FLSD Docket 10/08/2018 Page 4 of 14



                        (2007 – current)

                        F/K/A: Sarah Gail Young, Sally, Sarah Young D’Antonio

                        Spouse: Richard D’Antonio (Deceased)

                        SSN: Plaintiff will not include in writing in any pleading which is
                        subject to view by members of the public her Social Security Number
                        for fear this will lead to identity theft of Plaintiff as well as invasion of
                        Plaintiff’s privacy. Plaintiff will orally advise Defendant as to her
                        Social Security Number provided the Defendant not publicly
                        disseminate the Social Security Number to any other individuals or
                        entities.

      4. Were you suffering from any physical infirmity, disability, or sickness at the time of the
         incident alleged in the Complaint? If so, state in detail, the nature of the infirmity,
         disability, or sickness.

         ANSWER:        No.

      5. Did you consume any alcoholic beverages, use any narcotics, or take any drugs or
         medication (either prescription or nonprescription) with twenty-four (24) hours of the
         incident alleged in the Complaint? If so, state the type and quantity of alcoholic
         beverages, narcotics, drugs, or medication consumed and when each was consumed.

         ANSWER:        No.

      6. Describe, in your own words, the location of and how the incident alleged in the
         Complaint occurred.

         ANSWER:        On October 6, 2016 at approximately 8:00 p.m., Plaintiff was
                        walking thru the casino and her right foot caught in a metal strip
                        causing Plaintiff to suddenly and without warning fall to the
                        ground. The Plaintiff felt immediate and excruciating pain in her
                        body and extremities. There was significant trauma and injuries to
                        her hip and knee. There was nothing the Plaintiff could have done
                        to have prevented the incident.

                        Discovery and investigation are ongoing.

      7. Describe, in precise detail, each act or omission on the part of any party, whether or not
         a party to the present action, that you contend constituted negligence that was a
         contributing legal cause of the incident alleged in the Complaint.

         ANSWER:        On or about October 8, 2016, Celebrity and/or its agents, servants,
                        and/or employees breached its duty to provide Plaintiff with
                        reasonable care under the circumstances, through the following acts

                                               -4-
      L I P C O N ,   M A R G U L I E S ,   A L S I N A    &   W I N K L E M A N ,      P . A .
Case 1:17-cv-22902-JLK Document 18-1 Entered on FLSD Docket 10/08/2018 Page 5 of 14



                        and/or omissions:

         a. Failure to maintain the subject area in a reasonably safe condition; and/or

         b. Failure to adequately and regularly inspect the subject area for hazards, such
            as tripping hazards; and/or

         c. Failure to adequately and regularly maintain the area free of hazards, such as
            tripping hazards; and/or

         d. Failure to adequately repair the area to ensure that it is free of hazards, such
            as tripping hazards; and/or

         e. Failure to mark the hazard on the flooring surface so that it was readily
            apparent to passengers, including Plaintiff; and/or

         f. Failure to close off and/or place warning signs on or around the subject area to
            keep passengers and Plaintiff away from hazard; and/or

         g. Failure to instruct and/or warn passengers, such as the Plaintiff, of the hazards
            in walkways aboard the ship (including but not limited to the subject area)
            presenting dangers to such persons; and/or

         h. Failure to adequately warn the Plaintiff of the danger posed by the threshold;
            and/or

         i. Failure to adequately warn the Plaintiff of other trip-and-fall accidents
            previously occurring on the same or similar type of threshold; and/or

         j. Failure to adequately warn the Plaintiff of other trip-and-fall accidents
            previously occurring in the same or similar manner as the Plaintiff’s incident;
            and/or

         k. Failure to promulgate and/or enforce adequate policies and procedures to
            ensure that passengers like the Plaintiff are warned of the danger posed by the
            threshold; and/or

         l. Failure to correct hazardous conditions following other trip and fall accidents
            in the same area; and/or

         m. Failure to provide a reasonably safe walkway for passengers in the subject
            area; and/or

         n. Failure to correct hazardous conditions following prior trip-and-fall accidents
            occurring in the same manner as the Plaintiff’s incident; and/or

         o. Failure to provide adequate assistance to passengers aboard the ship; and/or

                                               -5-
      L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:17-cv-22902-JLK Document 18-1 Entered on FLSD Docket 10/08/2018 Page 6 of 14




         p. Failure to maintain the flooring surface in a level condition.

         j.   Other instances of negligence revealed through discovery.

                 Discovery and investigation are ongoing.

      8. Describe, in precise detail, each and every injury for which you are claiming damages
         in the present action, specifying the part of the body that was injured, the nature of the
         injury, and, as to any injuries you contend are permanent, the effects on you that you
         claim are permanent.

         ANSWER:        As a result of the Defendant’s negligence the Plaintiff suffered a
                        broken right hip and 20 stitches in her right knee. Plaintiff
                        sustained a laceration at the anterior aspect for the knee and
                        suffered a transcervical right hip femoral neck fracture with
                        significant displacement. The injury to her right hip required
                        surgery. As a result of her injuries the Plaintiff has permanent pain,
                        swelling, stiffness, numbness, reduced range of motion, weakness,
                        scarring and inability to carry out her routine activities, including
                        but not limited to walking, caring for her home and exercising. The
                        Plaintiff is still actively treating for her ship board injuries.

                        See also, medical records produced in response to request for
                        production.

                        Discovery and investigation are ongoing.

      9. List each item of expense or damage, other than loss of income or earning capacity, that
         you claim to have incurred as a result of the incident alleged in the Complaint,
         providing for each item: the date incurred, the name and business address of the
         individual or entity to whom each was paid or is owed, and the items or services for
         which each was incurred.

         ANSWER:        To the best of Plaintiff’s knowledge, the Plaintiff suffered injury
                        about her body and extremities, suffered physical pain and
                        suffering, mental and emotional anguish, loss of enjoyment of life,
                        physical disability, impairment, inconvenience in the normal
                        pursuits and pleasures of life, feelings of economic insecurity,
                        disfigurement, aggravation of any previously existing conditions
                        therefrom, incurred medical expenses in the care and treatment,
                        and suffered physical handicap. The injuries and damages are
                        permanent or continuing in nature, and Plaintiff will suffer the
                        losses and impairments in the future. Further, Plaintiff lost the
                        value of her vacation cruise for which she incurred expenses,
                        including, but not limited to the cost of the cruise ticket as well as
                        transportation costs.

                                               -6-
      L I P C O N ,   M A R G U L I E S ,   A L S I N A    &   W I N K L E M A N ,    P . A .
Case 1:17-cv-22902-JLK Document 18-1 Entered on FLSD Docket 10/08/2018 Page 7 of 14




                         The Plaintiff is in the process of compiling her medical expenses and
                         economic damages. See also, documents produced in response to
                         requests for production.

                         Discovery and investigation are ongoing.

      10. Do you contend that you have lost any income, benefits, or earning capacity in the past
          or will lose any income, benefits, or earning capacity in the future as a result of the
          incident alleged in the Complaint? If so, state the nature of the income, benefits, or
          earning capacity, and the method used in computation of said amount.

         ANSWER:         The Plaintiff is not making a claim for lost wages/income at this
                         time.

                         Discovery and investigation are ongoing.

      11. Has anything been paid or is anything payable from any third party for the damages
          listed in your answers to these Interrogatories? Is so, state the amounts paid or payable,
          the name and business address of the individual or entity who paid or owes said
          amounts, and which of those third parties have or claim a right of subrogation.

         ANSWER:         Yes, Florida Blue and Medicare. The Plaintiff has requested her
                         payout sheets.
                         Discovery and investigation are ongoing.

      12. List the names, business addresses, and telephone numbers of each physician, medical
          facility, or other health care provider who has provided or rendered diagnosis,
          examination, or treatment to you as a result of any injuries for which you seek damages
          in the present action; and state as to each, the dates of diagnosis, treatment, and/or
          examination, as well as the injury or condition for which you were diagnosed,
          examined, and/or treated.

         ANSWER:         To the best of the Plaintiff’s recollection:

                 a. Medical Center Freedom of the Seas

                 b. Dr. Robert Sedaros
                    220 N. Sykes Creek Parkway
                    Merritt Island, FL 32952

                 c. Wuesthoff Medical Center
                    110 Longwood Ave.
                    Rockledge, FL 32955

                 d. Viera Health and Rehab Center

                                                -7-
      L I P C O N ,   M A R G U L I E S ,    A L S I N A   &   W I N K L E M A N ,     P . A .
Case 1:17-cv-22902-JLK Document 18-1 Entered on FLSD Docket 10/08/2018 Page 8 of 14



                      8050 Spyglass Hill Road
                      Melbourne, FL 32940

                 e. Health South Rehabilitation Hospital
                    901 Clearwater Largo Road, N
                    Largo, FL 33770

                 f. Next Step Physical Therapy and Rehabilitation
                    5535 Park St. N
                    St. Petersburg, FL 33709

                 g. Seminole Pavilion Rehabilitation and Nursing
                    10800 Temple Terrace
                    Seminole, FL 33772

                      Discovery and investigation are ongoing.

      13. List the names, business addresses, and telephone numbers of all other physicians,
          medical facilities, or other health care providers by whom or at which you have been
          diagnosed, examined, and/or treated in the past ten (10) years; and state as to each, the
          dates of diagnosis, treatment, and/or examination, as well as the injury or condition for
          which you were diagnosed, examined, and/or treated.

         ANSWER:         To the best of the Plaintiff’s recollection, in addition those providers
                         identified above, the Plaintiff also treated with:

                         a.     Dr. John Hoche
                                1615 Pasadena Ave., Suite 300
                                St. Petersburg, FL 33707

                         b.     Dr. Karen Monroe
                                1609 Pasadena Ave. S
                                St. Petersburg, FL 33707
                                (Primary Care)

                         c.     Dr. David Hobbs
                                2191 9th Ave. N, Suite 240
                                St. Petersburg, FL 33713

                         d.     Dr. Sanabria Guillermo
                                110 Longwood Ave.
                                Rockledge, FL 32955

                         e.     Dr. Stephen Watts
                                119 Longwood Ave.
                                Rockledge, FL 32955


                                               -8-
      L I P C O N ,   M A R G U L I E S ,   A L S I N A    &   W I N K L E M A N ,    P . A .
Case 1:17-cv-22902-JLK Document 18-1 Entered on FLSD Docket 10/08/2018 Page 9 of 14



                        f.     Dr. Kevin Huguent
                               960 7th Ave. N
                               St. Petersburg, FL 33705
                               (Surgeon, gall bladder removal)

                        g.     Michael Mishkin
                               625 6th Ave. S, #430
                               St. Petersburg, FL 33701
                               (Cardiologist)

                        h.     Dr. Arzu Ilercil
                               5 Tampa General Circle
                               Tampa, FL 33606
                               (Cardiologist)

                        i.     Dr. Bengt Herweg
                               5 Tampa General Circle
                               Tampa, FL 33606
                               (Electrophysiologist)

                        j.     Dr. Ralph DeMatteis
                               2191 9th Ave. N
                               St. Petersburg, FL 33713
                               (Surgeon – melanoma)

                        k.     Dr. Kenneth Gustke
                               909 North Dale Mabry
                               Tampa, FL 33609
                               (Orthopedist)

                        l.     Dr. James Connor
                               620 10th St. N, #3a
                               St. Petersburg, FL 33705
                               (Dermatology)

                        m.     Dr. Girish Patel
                               2112 16th St. N
                               St. Petersburg, FL 33704
                               (Gastroenterology)

                        n.     Dr. Jose Gallastegui
                               455 Pinellas St., Suite 400
                               Clearwater, FL 33756
                               (Cardiologist)

                        o.     Dr. Gerald Trimble
                               603 7th St. South, Suite 320

                                               -9-
      L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:17-cv-22902-JLK Document 18-1 Entered on FLSD Docket 10/08/2018 Page 10 of 14



                                St. Petersburg, FL 33701
                                (Diagnostic and interventional pain)

                         p.     Northside Hospital
                                6000 49th St. N
                                St. Petersburg, FL 33709
                                (Gallbladder and heart)

                         q.     St. Anthony’s Hospital
                                1200 7th Ave. N
                                St. Petersburg, FL 33705
                                (Gallbladder, heart, pneumonia)

                         r.     Largo Medical
                                201 14th St. SW
                                Largo, FL 33770
                                (Pneumonia)

                         s.     St. Petersburg General Hospital
                                6500 38th Ave. N
                                St. Petersburg, FL 33710
                                (Stitches)

                         t.     Bardmoor Emergency Center
                                8839 Bryan Dairy Road
                                Largo, FL 33777
                                (Heart)

                         u.     Tampa General Hospital
                                1 Tampa General Circle
                                Tampa, FL 33606
                                (Knee and heart)

                         v.     Encompass HHC
                                14004 Roosevelt Blvd., Suite 610
                                Clearwater, FL 33762
                                (Home Health Care)

                         w.     Kindred HHC
                                380 Park Place Blvd., #100
                                Clearwater, FL 33759
                                (Home Health Care)

                         x.     Palms of Pasadena
                                1501 Pasadena Ave. S
                                South Pasadena, FL 33707
                                (Virus)

                                                - 10 -
       L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,   P . A .
Case 1:17-cv-22902-JLK Document 18-1 Entered on FLSD Docket 10/08/2018 Page 11 of 14




                         y.      Dr. Himanshu Chandarana
                                 3380 66th St. N
                                 St. Petersburg, FL 33709
                                 (Asthma)

                 Discovery and investigation are ongoing.

      14. Have you ever been convicted of a crime, other than any juvenile adjudication, which
          under the law under which you were convicted was punishable by death or
          imprisonment in excess of 1 year, or that involved dishonesty or a false statement
          regardless of the punishment? If so, state as to each conviction the specific crime and
          the sate and place of conviction.

          ANSWER:        No.

      15. Please state the name, physical and mailing addresses, telephone numbers of each and
          every individual or entity that has provided you coverage for medical treatment and/or
          medical expenses in the ten (10) year period preceding the incident alleged in your
          complaint. For each provider of such coverage please state the group number, policy
          number, and member identification number under which you were afforded such
          coverage.

          ANSWER:        To the best of the Plaintiff’s recollection:

                         Medicare
                         XXX-XX-XXXX

                         Florida Blue
                         XJNH78819004

                         Discovery and investigation are ongoing.

      16. State whether you have ever sustained any injury as a result of an accident, or
          otherwise, before or after the date of the accident in this case, and, if so, state the date
          and place of said accident or incident, the nature of said accident or incident, the nature
          of your injuries as a result of said accident or incident, and name and address of each
          physician or medical care provider who cared for you or treated you as a result of each
          said accident or incident.

          ANSWER:        No

                         Discovery and investigation are ongoing.

      17. List the names, addresses, and telephone numbers of all persons who are believed or
          known by you, your agents, or attorneys to have knowledge of the incident alleged in
          the Complaint; and specify the subject matter about which each witness has knowledge.

                                                 - 11 -
       L I P C O N ,   M A R G U L I E S ,    A L S I N A   &    W I N K L E M A N ,     P . A .
Case 1:17-cv-22902-JLK Document 18-1 Entered on FLSD Docket 10/08/2018 Page 12 of 14



          ANSWER:

          1. Plaintiff Sarah D’Antonio
             c/o Plaintiff’s counsel
             Knowledge of incident, damages and liability

          2. Maureen Carr (Friend/travel companion/eye witness)
             c/o Plaintiff’s counsel
             Knowledge of incident, damages and liability

          3. Unidentified crew members working in the Casino
             c/o Defendant Royal Caribbean
             Knowledge of incident, damages, liability

          4. Plaintiff’s medical providers for the injuries suffered:

                 a. Medical Center Freedom of the Seas

                 b. Dr. Robert Sedaros
                    220 N. Sykes Creek Parkway
                    Merritt Island, FL 32952

                 c. Wuesthoff Medical Center
                    110 Longwood Ave.
                    Rockledge, FL 32955

                 d. Viera Health and Rehabilitation Center
                    8050 Spyglass Hill Road
                    Melbourne, FL 32940

                 e. Health South Rehabilitation Hospital
                    901 Clearwater Largo Road, N
                    Largo, FL 33770

                 f. Next Step Physical Therapy and Rehabilitation
                    5535 Park St. N
                    St. Petersburg, FL 33709

                 g. Seminole Pavilion Rehabilitation and Nursing
                    10800 Temple Terrace
                    Seminole, FL 33772

          Discovery and investigation are ongoing.

      18. Have you heard or do you know of any statement or remark made by or on behalf of
          any party to the present action, other than yourself, concerning any issue in the present
          action? If so, state the name, address, and telephone number of each individual who

                                                - 12 -
       L I P C O N ,   M A R G U L I E S ,   A L S I N A   &   W I N K L E M A N ,    P . A .
Case 1:17-cv-22902-JLK Document 18-1 Entered on FLSD Docket 10/08/2018 Page 13 of 14



          heard the statement, as well as the date, time, place, and substance of each statement.

          ANSWER:        The Plaintiff has no written or audio statements at this time.

                         Discovery and investigation are ongoing.

      19. State the name, address, and telephone number of every individual known to you, your
          agents, or attorneys who has knowledge about, possession of, or custody or control of
          any photographs or videos pertaining to any fact or issue involved in the present action;
          specifically, any photographs depicting the scene of the incident alleged in the
          Complaint, or any photographs depicting any injuries and/or damages sustained as a
          result of the incident alleged in the Complaint.

          ANSWER:

          1. Plaintiff Sarah D’Antonio
             c/o Plaintiff’s counsel
             Knowledge of incident, damages and liability

          2. Maureen Carr (Friend/travel companion/eye witness)
             c/o Plaintiff’s counsel
             Knowledge of incident, damages and liability

          3. Unidentified crew members working in the Casino
             c/o Defendant Royal Caribbean
             Knowledge of liability

              Discovery and investigation are ongoing.

      20. Do you have a social media account? If yes, then so state the name of the website, and
          your username. (i.e. Facebook, Twitter, Instagram, et. al.), and how long you have had
          the account.

          ANSWER:        Plaintiff has a Facebook account. Sally Young D'Antonio: 5-6 years.

                         Discovery and investigation are ongoing.

      21. State whether you have ever been a party, either plaintiff or defendant, in a lawsuit
          other than the present. If so, state whether you were plaintiff or defendant, the nature of
          the action, and the date and court in which suit was filed.

          ANSWER:        None.

                         Discovery and investigation are ongoing.




                                                - 13 -
       L I P C O N ,   M A R G U L I E S ,   A L S I N A    &   W I N K L E M A N ,     P . A .
Case 1:17-cv-22902-JLK Document 18-1 Entered on FLSD Docket 10/08/2018 Page 14 of 14
